                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 17-04903 AFM                                                   Date: October 12, 2018
Title      Chris Langer v. Barry Baker, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

       Defendant has filed a Notice of Settlement; Request for Dismissal or OSC Re: Dismissal
(ECF No. 26) advising the Court that the parties have reached a settlement in this matter and that a
Settlement Agreement and Release was executed on or about September 4, 2018. A review of the
docket reflects that a joint stipulation for dismissal has not been filed.

      Accordingly, the Court orders plaintiff to show cause in writing on or before October 26,
2018 why this case should not be dismissed with prejudice.

        IT IS SO ORDERED.




                                                                                                  :
                                                                   Initials of Preparer          ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
